Citation Nr: 0519787	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  92-22 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1954 to 
September 1958, with subsequent service in the U.S. Navy 
Reserve until April 1966.  The veteran also had service in 
the U.S. Air Force Reserve from May 1975 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a low 
back condition.  A Notice of Disagreement was received in 
September 1992.  A Statement of the Case was issued in 
October 1992.  A timely appeal was received in December 1992.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that this appeal has not been 
certified to the Board, but in its review of other claims, 
addressed under a separate docket number, the Board observed 
it was perfected for appeal by the filing of a substantive 
appeal in December 1992.  This appeal has been pending since 
that time without any RO action on it, despite processing a 
subsequent claim filed in April 2001.  Since the veteran 
properly perfected this appeal, the Board has jurisdiction 
over it and remands it for compliance with VA's duty to 
notify and assist the veteran.

In addition to sending the veteran the formal notice 
requirements, it is observed that it does not appear that all 
the treatment records have been obtained for the periods of 
the veteran's service.  The RO should make efforts to obtain 
the full set of service medical records for the period of the 
veteran's active and Reserve service.

Second, the veteran reports that he injured his low back in 
an incident during a period of active duty for training and 
he submitted Air Force records reflecting back complaints in 
1980, at Dover, Air Force base.  The RO should make an effort 
to obtain any line of duty investigation reports that may 
have been generated in connection with the veteran's 
presentation for treatment at that time.  

Third, the veteran stated that he received treatment for this 
condition at the Carl Vinson VA Medical Center in Dublin, 
Georgia.  Upon remand, the RO should obtain the veteran's VA 
treatment records relating to complaints of a low back 
condition from September 1980 to the present.

Lastly, the veteran identified private medical care providers 
from whom he received treatment relating to his claimed low 
back condition.  An attempt to obtain the records of this 
treatment should be made.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with VCAA-
compliant notice of the information and evidence 
necessary to substantiate his claim for service 
connection for a low back condition.  The notice 
should include the instruction that he should 
submit to VA copies of any evidence relevant to 
this claim that he has in his possession that he 
has not already submitted.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the National Personnel 
Records Center (NPRC), or any other appropriate 
agency, and request the veteran's service medical 
records for the period of his active duty, Navy 
Reserve duty and Air Force Reserve duty.  Likewise, 
a request should be made for any line of duty 
investigation reports relating to an 
August/September 1980 low back injury claimed by 
the veteran to have occurred during active duty for 
training.  Associate all requests and records 
received with the claims file.  If records are 
unavailable from any sources, a negative reply is 
requested.

3.  The RO should obtain the veteran's medical 
records from the Carl Vinson VA Medical Center in 
Dublin, Georgia, for treatment for complaints 
related to a low back condition from September 1980  
to the present.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
should provide a negative response if records are 
not available.

4.  The RO should request the veteran complete VA 
Form 21-4142 for each private medical care provider 
who has provided pertinent treatment of the 
veteran's low back condition since September 1980.  

5.  Then, after review the evidence obtained and 
conducting any additional development as may be 
logically indicated, including arranging for a VA 
examination, the RO should re-adjudicate the claim.  
If such action does not resolve the claim, a 
supplemental statement of the case should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



